356 S.W.3d 208 (2011)
STATE of Missouri, Respondent,
v.
Earl G. RICE, Jr., Defendant/Appellant.
No. ED 95815.
Missouri Court of Appeals, Eastern District, Division Three.
October 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 22, 2011.
Application for Transfer Denied January 31, 2012.
Earl G. Rice, Jr., Dittmer, MO, Acting Pro Se.
Robert E. Parks II, Nicole J. Lam, Assistant Prosecuting Attorney, Union, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Earl G. Rice, Jr., (Defendant) appeals from the judgment convicting him of Speeding and Driving While License Revoked (DWLR), in violation of Section 302.321, RSMo 2000.[1] We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.